Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13, 16, 21-22 are allowed. The art of record does not teach or render obvious a a set of artificial teeth including a maxillary unit and a mandibular unit with a softanable wax or resin base, wherein the maxillary posterior teeth and the mandibular posterior teeth are in a lingualised occlusion; wherein at least one of following occurs, when the maxillary posterior teeth and the mandibular posterior teeth are in a lingualised occlusion: palatal cusp (1a) of the maxillary posterior tooth (7a) fits into distal fossa (1b) of the mandibular posterior tooth (8a); palatal cusp (2a) of the maxillary posterior tooth (7b) fits into distal fossa (2b) of the mandibular posterior tooth (8b); mesial palatal cusp (3a) of the maxillary posterior tooth (7c) fits into central fossa (3b) of the mandibular posterior tooth (8c); distal palatal cusp (4a) of the maxillary posterior tooth (7c) fits onto marginal ridge (4b) of the mandibular posterior tooth (8c); and mesial palatal cusp (5a) of the maxillary posterior tooth (7d) fits into central fossa (5b) of the mandibular posterior tooth (8d); and wherein buccal cusps ((8a'), (8b'), (8c'), and (8d')) are out of contact with maxillary posterior teeth ((7a), (7b), (7c), and (7d)), such that the cusp/fossa dimensions and relationships of the teeth concerned enable a lingualised occlusion for the teeth to be changed from the lingualised to a balanced occlusion by softening wax or resin under the maxillary posterior teeth and rotating buccal cusps ((7a'), (7b'), (7c'), and (7d')) downwards around the palatal cusps ((la), (2a), (3a), (4a), and (5a)) on the maxillary posterior teeth such that the palatal cusps remain within centric stops ((8a*), (8b*), (8c*), and (8d*) of the mandibular posterior teeth as in claim 1 and buccal cusps ((8a'), (8b'), (8c'), and (8d')) are in contact with the maxillary posterior teeth ((7a), (7b), (7c), and (7d)), such that the cusp/fossa dimensions and relationships of the teeth concerned enable a balanced occlusion for the teeth to be changed from the balanced to a lingualised occlusion by softening wax or resin under the maxillary posterior teeth and rotating 5 MEl 36917746v.1Application No. 15/522,141Docket No.: 118160-01001 Reply to Office Action of June 24, 2021 buccal cusps ((7a'), (7b'), (7c'), and (7d')) upwards around the palatal cusps ((la), (2a), (3a), (4a), and (5a)) on the maxillary posterior teeth such that the palatal cusps remain within centric stops ((8a*), (8b*), (8c*), and (8d*)) of mandibular posterior teeth as in claim 6 and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772